                     EXHIBIT B




Case 3:17-cv-00072-NKM-JCH Document 631-2 Filed 01/08/20 Page 1 of 2 Pageid#: 8010
1/6/2020                                                         Sign in - Google Accounts




                                                   Account recovery
                                     This helps show that this account really belongs to you

                                                      cvillereports@gmail.com




           Get a verification code
           To get a veri¡cation code, ¡rst con¡rm the phone number you added to your account (•••) •••-••29. Standard
           rates apply



                            Phone number




           I don't have my phone                                                                                          Send




           English (United States)                                                                   Help       Privacy      Terms

      Case 3:17-cv-00072-NKM-JCH Document 631-2 Filed 01/08/20 Page 2 of 2 Pageid#: 8011
https://accounts.google.com/signin/v2/challenge/ipp?flowName=GlifWebSignIn&flowEntry=ServiceLogin&TL=APDPHBBvwu2-r5MFarlyLeAjlA9Rzugz…   1/1
